Title: 31st.
From: Adams, John Quincy
To: 


       Mr. Allen, and Mr. Quarles, two clergymen, dined here to day. In the afternoon Charles went over to Bradford, to visit Walker, his Chum: We spent the Evening, and supp’d at Mr. White’s; there were several ladies and gentlemen from Boston there: Charles made it so late before he came from Bradford that he did not go with us. It was about 10. when we return’d home. The Company at Mr. White’s propose returning to-morrow to Boston; One of the Ladies appeared very impatient to be gone, and I believe had particular Reasons, for wishing it.
       The Weather is still very mild for the Season. I do not find a fire necessary as yet.
      